Citation Nr: 0021462	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  95-26 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death due to radiation exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from January 1943 to September 
1946.  

In January 1994, the Board of Veterans' Appeals (Board) 
denied service connection for the cause of the veteran's 
death other than by radiation exposure.  The appellant and 
her representative were provided a copy of that decision.  

In April 1994, the appellant filed a motion for 
reconsideration of the January 1994 Board decision.  However, 
in June 1994, the appellant withdrew her motion and stated 
that she wished to pursue a claim of service connection for 
the cause of the veteran's death on the basis of radiation 
exposure.  

This matter comes before the Board on appeal from a December 
1994 decision by the RO which denied service connection for 
the cause of the veteran's death due to radiation exposure.  
The appellant testified at a hearing before the undersigned 
member of the Board sitting in Washington, D.C. in April 
1998.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.  

2.  The veteran's death on April [redacted], 1989, was due to 
acute bronchopneumonia, due to or as a consequence of metastatic 
carcinoma to the lungs, due to or as a consequence of 
squamous cell carcinoma of the mouth.  

3.  At the time of death, service connection was in effect 
for malaria, rated as 0 percent disabling.  

4.  The veteran's acute bronchopneumonia, metastatic 
carcinoma to the lungs and squamous cell carcinoma of the 
mouth were not shown until many years after service.  

5.  The veteran did not participate in radiation-risk 
activity, as defined by VA regulations, in service and was 
not exposed to ionizing radiation in service.  

6.  The weight of the medical evidence militates against a 
finding that exposure to the sun, other cosmic radiation, low 
level radiation from electronic equipment, or other in-
service radiation exposure during military service played any 
part in the veteran's death.  


CONCLUSIONS OF LAW

1.  Carcinoma of the mouth with metastasis was not the result 
of his exposure to radiation of any variety in service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107(a) (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (1999).  

2.  The veteran did not have a disability due to radiation 
exposure in service which caused or contributed substantially 
or materially to cause death.  38 U.S.C.A. §§ 1310, 5107 
(West 1991); 38 C.F.R. § 3.312 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records of the veteran do not show any 
pertinent abnormal findings or diagnosis of any respiratory 
disorder, metastatic carcinoma to the lungs, or squamous cell 
carcinoma of the mouth.  Copies of the veteran's service 
records show that he was a pilot during World War II.  

The evidence reveals that the veteran first noticed a lesion 
under his tongue in mid-December 1984.  The veteran was 
treated with antibiotics by a private physician and his 
symptoms improved.  The veteran then developed shingles and 
was admitted to a private hospital for pneumonia in July 
1985.  At that time, the veteran was found to have a large 
lesion on the floor of his mouth.  A biopsy showed the lesion 
was a well-differentiated squamous cell carcinoma, invasive 
type.  Subsequent evaluation showed the lesion had invaded 
the root of the tongue.  Another mass measuring 1 by 1.5 
centimeters was identified in the submaxillary triangle, and 
a smaller, less well defined 1-centimeter mass was found 
behind the angle of the mandible.  A computerized axial 
tomography scan showed the lesion right adjacent to the 
mandible did not involve any bone.  The veteran underwent 
right radical neck resection of the floor of the mouth with 
partial mandibulectomy and right neck dissection in August 
1985 and received radiation therapy through October 1985.  

The following year, a chest X-ray study revealed a right 
upper lobe nodule.  The veteran was also noted to have a 
recurrence of the cancer on the floor of his mouth which was 
surgically removed in April 1987.  In September 1987, the 
veteran underwent a mediastinoscopy for right lung nodules 
and mediastinal adenopathy.  Pathology studies at that time 
were positive for squamous cell carcinoma in the paratracheal 
lymph node.  A biopsy at the floor of the mouth was also 
positive for the same histology.  Thereafter, the veteran 
received chemotherapy.  The records also reflect that the 
veteran was a cigar and pipe smoker for many years.  A 
hospital admission report in March 1988 indicated that the 
veteran's squamous cell carcinoma of the floor of the mouth 
had spread to the right lung.  

The record shows that the veteran died on April [redacted], 1989.  
The anatomic diagnoses on an autopsy report included acute 
bilateral bronchopneumonia; metastatic squamous cell 
carcinoma to the pleura, lung, diaphragm and right lobe of 
thyroid; and status post mandible resection, right side, with 
right neck dissection.  

Submitted by the veteran in May 1990 was a newspaper article 
entitled New Estimates Increase Radiation Risk in Flight.  
Received by VA in May 1991 were various items, including a 
reprint of book reviews in the New England Journal of 
Medicine (February 14, 1991) of works entitled Radiation-
Induced Cancer from Low-Dose Exposure: An Independent 
Analysis, J. Gofman, Committee for Nuclear Responsibility 
Book Division (1990), and Health Effects of Exposure to Low 
Levels of Ionizing Radiation: BEIR V, Committee on the 
Biological Effects of Ionizing Radiation, National Research 
Council (1990); as well as the appellant's outline relating 
to ionizing radiation from cosmic rays causing specific 
cancer and the effect of cosmic radiation from high altitude 
and pole flights, wherein she cites to and/or furnishes 
excerpted portions of an address by F. Moore, M.D., in 
February 1991 before the American Association for the 
Advancement of Science; Radiation Safety in Commercial Air 
Traffic: A Need for Further Study by J. Wilson and L. 
Townsend (1988); Langley Research Center; American Nuclear 
Society's Nuclear News (April 1990); General Issue Harvard 
Smithsonian Astronomy Radiation Biology, Casarett, Allison, 
Prentice Hall (1968); Understanding In-Flight Radiation; and 
A Proposed Biophysical Framework for Radiation Protection 
Calculations Using Summation of ISO-Risk Contributions of 
Different Radiations, G. Lam.  

Received by VA in January 1992 was a written statement from 
the appellant, noting "[p]lease accept a few more scientific 
facts about cancer caused by radiation."  In pertinent part, 
she therein referenced various medical texts on the subject 
of genetics and cited to several newspaper articles from the 
Boston Sunday Globe and the New York Times as to, among other 
things, gamma rays, radiation exposure caused by a star 
explosion, the clean-up of military planes beginning in the 
1940s that flew through radioactive clouds, and use of a 
radar gun.  Submitted in August 1992 were additional 
materials assembled by the appellant, including excerpted 
portions of The Toughest Flying in the World, by R. Rhodes 
from the American Heritage Series of World War II Chronicles; 
Measurement of Low Levels of X-ray Mutagenesis in Relation to 
Human Disease, by C. Waldren et al; Radiation Carcinogenesis 
from a Membrane Perspective, by A. Petkau; and articles from 
the New York Times regarding solar flares and gamma rays.  In 
the appellant's October 1992 submission, newspaper and 
medical text articles were referenced as to the existence of 
a gene specified as p53, which was noted to be able to 
identify the initial signs of chromosomal damage and initiate 
action to prevent the cell from wreaking further damage until 
cellular repair could be effected.

In August 1994, the appellant submitted several additional 
statements she herself prepared in which she references 
studies dealing with low level radiation and mortality, 
citing among others Deadly Deceit: Low Level Radiation, J. 
Gould and B. Goldman, New York: Four Walls Eight Windows, 
(1990), as well as a guest editorial from Chemtech (January 
1989) by J. Gould and E. Sternglass.  Also referenced were 
matters regarding the human immune system and a summary of an 
article in the December 1993 edition of Scientific American 
as to gamma rays.  Submitted in September 1996 was an excerpt 
from The Hump by B. Thorne regarding the airlift during World 
War II that stretched from India across the Himalayas to the 
Allied Forces in China.

A letter from F. D. Moore, M.D., was received in May 1991.  
In his letter, Dr. Moore reported that he could not make any 
sort of final judgment about radiological injury.  However, 
he opined that, as the veteran had many flights over the 
"pole" at high altitude, he had been exposed to plenty of 
radiation which was probably up in the same range that some 
of the atom bomb testing exposures were.  Dr. Moore 
concluded, in essence, that there was a "possibility" that 
the veteran's cancer was related to radiation exposure.  

Testimony was received from the appellant at a hearing before 
the Board in Washington D.C., in April 1998, some of it 
mirroring testimony offered at a Board hearing in May 1991 
and an RO hearing in May 1990.  In such testimony and in 
other written statements, the appellant alleged that, as a 
pilot flying long distances, at high altitudes, and over the 
North and South Poles and Himalayan Mountains, he was exposed 
to excessive amounts of radiation, in addition to the 
unprotected and unfiltered rays of the sun and other cosmic 
radiation.  As well, she averred that the equipment within 
the aircraft itself exposed him to low levels of radiation.  
The radiation to which the veteran was exposed in service in 
the aggregate is alleged to have caused or contributed to the 
onset of his fatal carcinoma.  It was the further testimony 
of the appellant at the Board hearing in April 1998 that she 
was a registered nurse and that she had a degree in Science 
from Harvard University.  Much of her knowledge in the areas 
of cosmic radiation and cancer was attributed by her to the 
reading of science magazines, as well as from her work as a 
nurse.  She reported having taken a course entitled Human 
Genetics.  

In another letter received in April 1998, Dr. Moore noted 
that there is a threshold of low level radiation, as yet 
undefined, below which no discernible adverse affects are 
observed, and that there was no evidence that levels of 
radiation below this threshold caused either localized cancer 
or generalized disorders, such as leukemia.  He noted that 
there is a threshold of radiation above which repeated low 
level exposure to a single area of the skin will produce skin 
cancer in experimental animals and probably man.  There is 
also a threshold, probably different from that described 
above, and to be measured in terms of whole body irradiation 
rather than localized irradiation, above which chronic low 
level exposure to radiation will cause cancer elsewhere in 
the body, most particularly diseases of the blood forming 
organs, including myeloproliferative disorders and leukemia.  
Dr. Moore concluded that there is no evidence as to the 
relationship between the two thresholds and that they must be 
regarded as two entirely different phenomena; chronic 
exposure to a circumscribed area of skin on the one hand, and 
chronic exposure to low level whole body irradiation.  

In March 1999, the Board referred this case with the claims 
folder and all medical records for a medical expert opinion 
from a specialist in oncology associated with the University 
of Medicine and Dentistry of New Jersey-Robert Wood Johnson 
Medical School, Cancer Institute of New Jersey, New 
Brunswick, New Jersey.  In September 1999, the independent 
medical expert furnished an opinion as follows:  

Based on my review, it is unlikely that 
the veteran's cancer of the mouth was 
caused by exposure to the sun and 
electromagnetic radiation from 
atmospheric exposure.  As I am a clinical 
Radiation Oncologist, I am able to 
conclude this as I am not aware of a 
clinical etiologic relationship between 
high altitude flying and the development 
of head and neck cancer.  However, I 
would also suggest another opinion from a 
basic science radiation researcher since 
a possible relationship between 
atmospheric flying and developing cancer 
is outside the scope of my expertise.  

In May 2000, the Board referred the case with the claims 
folder and all medical records for a medical expert opinion 
from the VA's Medical Director for Public Health and 
Environmental Hazards.  In May 2000, the Chief Public Health 
and Environmental Hazards Officer, who has an M.D. degree and 
a Master's degree in Public Health, furnished an opinion as 
follows:  

The veteran served as a pilot in the Army 
Air Force during military service from 
1942 to 1946.  He was treated for 
squamous cell carcinoma of the floor of 
the mouth beginning in 1985.  He 
subsequently died in 1989 with the death 
certificate listing metastatic carcinoma 
to the lungs and squamous cell carcinoma 
of the mouth as underlying causes.  
Apparently compensation is being claimed 
based on the veteran's exposure to 
radiation associated with flying duties 
but not because of direct participation 
in a nuclear weapons test.  

It is estimated that the average annual 
occupational exposure of airline crews to 
ionizing radiation from cosmic rays is 
0.18 rem per year with a maximum of 1.7 
rem for supersonic planes (Mettler and 
Upton, Medical Effects of Ionizing 
Radiation, 2nd edition, 1995, page 42).  
This is a relatively low dose of ionizing 
radiation.  For comparison the annual 
occupational limit mandated by the 
Nuclear Regulatory Commission is 5 rem 
per year (Mettler and Upton, page 12).  

With respect to ionizing radiation, the 
Committee on Interagency Radiation 
Research and Policy Coordination (CIRRPC) 
Science Panel Report Number 6, 1988, does 
not provide screening doses for cancer of 
the oral cavity.  Tissues of the oral 
cavity are considered to be at low risk 
for radiation-induced cancers.  No 
consistent or statistically significant 
increase in cancers of the oral cavity 
after exposure to external or internal 
radiation has been shown in 
epidemiological studies (Mettler and 
Upton, pages 127-129).  

With respect to non-ionizing radiation, 
the only malignancies that currently are 
generally accepted as being due to 
exposure to non-ionizing radiation are 
skin cancers associated with ultraviolet 
light (De Vita et al., Cancer, 5th 
edition, 1997, pages 203 and 214).  

In light of the above, in our opinion it 
is not "at least as likely as not" that 
the veteran's squamous cell cancer of the 
floor of the mouth can be attributed to 
radiation in service.  

Analysis

Initially, the Board must first address the question of 
whether the appellant has presented a well-grounded claim.  
To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Murphy v. Derwinski, 1 Vet.  App. 78, 81 (1990).  
To be well grounded, a claim must be accompanied by 
supportive evidence, and such evidence must justify a belief 
by a fair and impartial individual that the claim is 
plausible.  Where the determinative issue involves a question 
of either medical causation or diagnosis, medical evidence is 
required to fulfill the well-grounded claim requirement of 38 
U.S.C.A. § 5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam).

In this case, the evidence includes a medical statement to 
the effect that the veteran had radiation exposure in service 
and that his cancer was possibly caused by radiation 
exposure.  Thus, the appellant has submitted a well-grounded 
claim within the meaning of § 5107.  Additionally, the Board 
is satisfied that all relevant facts have been properly 
developed.  The appellant has provided testimony at a 
personal hearing before the undersigned member of the Board 
sitting in Washington, D.C.  Following such hearing, opinions 
were sought from an independent medical expert, as well as 
the VA's Medical Director for Public Health and Environmental 
Hazards, and it is noted that the appellant has been informed 
of the actions taken and the opinions obtained.  She has 
likewise been invited to submit any additional evidence 
and/or argument in response.  In this regard, it is noted 
that the appellant's representative responded in October 1999 
to the opinion submitted by the independent medical expert; 
no response was received as to the opinion from the VA's 
Medical Director for Public Health and Environmental Hazards.  
The record is found to be complete and the undersigned also 
finds, despite the request for remand to obtain a radiation 
dose estimate, that there is no further duty to assist the 
appellant in the development of this claim as mandated by 38 
U.S.C.A. § 5107(a).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 1991).  A service-connected disorder is 
one that was incurred in or aggravated by active service; one 
for which there exists a rebuttable presumption of service 
incurrence, such as a malignant tumor, if manifested to the 
required degree within a prescribed period from the veteran's 
separation from active duty; or one that is proximately due 
to or the result of service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.307, 3.309, 3.310(a) (1999).  

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other disorder, was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312 (1999).

Service connection for disability claimed as attributable to 
exposure to ionizing radiation during service can be granted 
for certain types of cancer specific to radiation-exposed 
veterans.  38 U.S.C.A. § 1112(c) (West 1991); 38 C.F.R. 
§ 3.309(d) (1999).  Service connection may also be 
established if a radiation-exposed veteran develops a 
"radiogenic disease" (one that may be induced by ionizing 
radiation, either listed at 38 C.F.R. § 3.311(b) or 
established by competent scientific or medical evidence that 
the claimed condition is a radiogenic disease), if the VA 
Undersecretary of Benefits determines that a relationship, in 
fact, exists between the disease and the veteran's radiation 
exposure in service. 

Significantly, however, invocation of the above provisions is 
dependent upon establishing that the veteran is a 
"radiation-exposed veteran."  A "radiation-exposed 
veteran" is defined as either a veteran who while serving on 
active duty, or on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  38 
C.F.R. § 3.309(d)(3) (1999).  "Radiation-risk activity" is 
defined as onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima, Japan or Nagasaki, Japan by United States forces 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; or internment as a prisoner of war (or service 
on active duty in Japan immediately following such 
internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946.  38 C.F.R. § 3.309(b).  38 C.F.R. § 3.311 provides 
instruction on the development of claims based on exposure to 
ionizing radiation, but does not refer to any other types of 
radiation exposure.  

In this case, the appellant does not contend, nor does the 
evidence, show that the veteran participated in a radiation-
risk activity as defined in 38 C.F.R. § 3.309(d)(3) during 
service.  Hence, a fundamental prerequisite to establishing 
service connection due to exposure to ionizing radiation by 
any means cannot be met.  See 38 C.F.R. § 3.309(d)(3).  

However, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  
While the Board may not ignore the opinion of a treating 
physician, it is certainly free to discount the credibility 
of that physician's statement.  Sanden v. Derwinski, 2 Vet. 
App. 97 (1992).  

In this regard, the Board notes that the evidence of record 
includes a statement from Dr. Moore, a private physician, to 
the effect that there is a possibility that the veteran's 
cancer was caused by exposure to radiation from high altitude 
flying over the poles during service.  While Dr. Moore opines 
that the veteran's radiation exposure during service was in 
the same range as those who participated in atom bomb 
testing, he did not offer any specific reasons or cite to any 
specific scientific journals to support his conclusion.  In 
his second letter, Dr. Moore emphasizes that there is a 
difference between chronic exposure to a circumscribed area 
of the skin versus chronic exposure to low level whole body 
irradiation.  He did not, however, relate this observation to 
the veteran's case.  

Additionally, there is for consideration the appellant's own 
contentions and the voluminous medical texts and articles she 
has submitted on a variety of subjects as to the effects of 
solar flares, risks of cancer from flying, radiation-induced 
cancer from low-dose exposure, and the effects of cosmic 
radiation on cancer from high altitude flying, among others.  
The appellant asserts, in essence, that the veteran's cancer 
of the lungs and mouth was caused by exposure to unfiltered 
rays of the sun and other cosmic radiation during high 
altitude flying, and from low level radiation from electronic 
equipment aboard the aircraft while serving as a pilot during 
World War II.  While a portion of the cited texts and 
articles speak to the possibility that air travel may result 
in exposure to radiation in some form and that radiation 
exposure may be associated with adverse health consequences, 
no cited materials specifically are shown to identify that 
the veteran in this matter was, during his period of military 
service, in fact exposed to radiation at any level or of any 
variety that led directly to the onset of his fatal lung or 
mouth cancer.  While the undersigned acknowledges the 
appellant to be a medical professional by virtue of her prior 
education and work experience, her level of expertise in the 
areas of radiation exposure and resulting pathology is found 
to be considerably less than the physicians who have offered 
contrary opinions on the medical issues presented by this 
appeal.  While the appellant is commended for her efforts in 
accumulating data to support her opinions, her conclusions 
are accorded only limited probative weight.

The evidence of record also includes an opinion from the VA's 
Chief Public Health and Environmental Hazards Officer, to the 
effect that the veteran's cancer was not related to radiation 
exposure during service, including his flying duties.  Such 
opinion addresses the appellant's primary contentions as to 
the veteran's radiation exposure as a pilot and in terms of 
the low level exposure to radiation from onboard equipment.  
This physician has reviewed the entire record, including all 
of the appellant's allegations and supporting data, and cited 
to specific medical texts and reports to bolster her 
conclusions.  That individual is not only a physician with 
expertise in the areas in question, but also holds a Master's 
of Public Health degree.  She notes that the annual 
occupational exposure for airline crews to ionizing radiation 
from cosmic rays is relatively low when compared to the 
annual occupational limit mandated by the Nuclear Regulatory 
Commission.  Furthermore, she reports that epidemiological 
studies have not shown any consistent or statistically 
significant increase in cancers of the oral cavity after 
exposure to external or internal radiation, with the only 
malignancies which are currently, generally accepted as being 
due to non-ionizing radiation being skin cancer.  After 
reviewing the entire record, the expert concluded that the 
veteran's cancer was not at least as likely as not 
attributable to exposure to radiation in service.  

As well, an independent medical expert in the field of 
radiation oncology, who likewise had before him for review 
the entirety of the claims folder, states in his September 
1999 report that he was not aware of any clinical etiological 
relationship between high altitude flying and the development 
of head and neck cancer.  Moreover, that expert likewise 
found that it was unlikely that the veteran's mouth cancer 
was caused by sun exposure or electromagnetic radiation from 
atmospheric exposure.

Reliance by the Board on the opinions of the VA's Chief 
Public Health Environmental Hazards Officer and the 
independent medical expert is found to be warranted in this 
case as such opinions were rendered on the basis of a 
complete review of all of the contentions and pertinent 
service and post-service medical evidence.  Such opinions 
likewise speak to the issues presented by this appeal with 
certainty.  By contrast, Dr. Moore's statement is generalized 
and the record does not show that Dr. Moore based his 
opinions on a review of all of the facts of this case, there 
being no indication that Dr. Moore ever examined or treated 
the veteran during his lifetime or had at his disposal the 
entirety of the claims folder at or before the time he 
formulated those opinions set forth in his May 1991 and April 
1998 reports.  Furthermore, notwithstanding Dr. Moore's 
opinion that the veteran was exposed to "plenty of 
radiation," he raises only a possibility that any such 
exposure might have led to the fatal carcinoma of the 
veteran's lungs and mouth.  Lastly, Dr. Moore's opinion is 
accompanied only by the medical opinions of the appellant and 
the data to which she cites, but, as stated above, medical 
expertise of the appellant as to radiation exposure and its 
effects is lacking and the data to which she refers does not 
in any way specifically reference the veteran or his 
circumstances or otherwise point to any specific instance of 
radiation exposure as a direct, proximate cause of the fatal 
carcinoma.  Based on the foregoing, the opinions of the VA 
and independent medical experts are found to be more 
persuasive than those of Dr. Moore and the appellant, and, 
thus, the Board concludes that the preponderance of the 
evidence is against the appellant's claim for service 
connection for the cause of the veteran's death due to 
radiation exposure.  Denial of such claim is therefore in 
order.



ORDER

Service connection for the cause of the veteran's death due 
to radiation exposure is denied.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

